—Appeal by the defendant from a judgment of the County Court, Westchester County (Adler, J.), rendered October 19, 2001, convicting him of grand larceny in the third degree, insurance fraud in the third degree, aggravated insurance fraud, criminal possession of a forged instrument (two counts), falsifying business records in the first degree, and attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rosato, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied that branch of the *494defendant’s omnibus motion which was to suppress certain mail that he used to perpetrate the subject crimes. At the time that prison officials intercepted the mail, the defendant was serving a sentence pursuant to his prior insurance fraud related convictions. Consequently, he had no reasonable expectation of privacy in his inmate mail (see 7 NYCRR 720.3, 720.4; see generally People v Robinson, 300 AD2d 511 [2002], lv denied 99 NY2d 619 [2003]).
The defendant’s contention that the evidence was legally insufficient to sustain the verdict is partially unpreserved for appellate review. In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Friedmann, H. Miller and Townes, JJ., concur.